Citation Nr: 0933716	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased rating for cervical 
strain with arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1985 to 
June 1989 and August 1989 to August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection for chronic cervical strain with arthritis with an 
evaluation of 10 percent (effective September 1, 2005).  

In April 2008, the Veteran testified before the undersigned 
at a Board hearing.  A transcript has been associated with 
the file.  


FINDINGS OF FACT

1. The Veteran's arthritis of the cervical spine has not been 
productive of forward flexion less than 31 degrees or a 
combined range of motion of less than 171 degrees.  

2. The Veteran has not submitted evidence tending to show 
that his service-connected cervical spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent evaluation 
for arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 


38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a (& 
Plate V), Diagnostic Codes (DCs) 5237, 5242, 5243; 38 C.F.R. 
§ 4.124a, DC 8510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been secured.  The 
Veteran was medically evaluated in conjunction with his claim 
in March 2006 and May 2007.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        B.  The Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

        C. Criteria for Rating Spine Disabilities

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine for DC 5237 provides for the rating of disabilities of 
the spine.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the formula 
is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent).  38 C.F.R. § 4.71a (2008).  

Intervertebral Disc Syndrome (IVDS) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2008).  

Degenerative arthritis of the spine (DC 5242) is rated under 
DC 5003, which addresses degenerative arthritis generally.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2008).  Note 1 of DC 
5003 states that the degenerative arthritis ratings will not 
be combined with ratings based on limitation of motion.  

Diagnostic code 8510 provides the rating criteria for 
paralysis of the upper radicular group (fifth and sixth 
cervicals).  Complete paralysis of the major extremity means 
that all shoulder and elbow movements are lost or severely 
affected, with hand and wrist movement not affected; this 
warrants a 70 percent rating.  38 C.F.R. § 4.124a, DC 8510 
(2008).  Incomplete paralysis for the major extremity can be 
severe (50 percent), moderate (40 percent), or mild 
(20 percent).  Id.  

III. Analysis

The history of the Veteran's disability shows that in August 
2006 service connection was granted for chronic cervical 
strain with arthritis, evaluated as 10 percent effective 
(from September 1, 2005).  

The Veteran contends that his service-connected disability 
warrants a higher rating.  
In his September 2005 claim, he stated he received treatment 
from military and civilian chiropractors from 2002 to the 
present.  "I continue to have problems with this.  I am 
limited to how far I can turn my head, I don't have full 
range of motion ..."  He tried to change the water pump in his 
wife's car and was in bed for two days afterwards due to neck 
pain.  The Veteran also mentioned arthritis in the neck which 
manifests in pain and discomfort.  He takes aspirin for this 
condition.  

At the April 2008 Board hearing, the Veteran reported sharp 
stabbing and burning pain in the neck.  (Transcript, p 3.)  
The Veteran stated he has been told that his headaches are 
due to his neck pain.  (Transcript, p 4.)  He has no numbness 
or tingling in the hands.  Id.  He also reported having to 
stay in bed for a whole day and wearing a surgical collar 
when mowing the lawn.  (Transcript, p 5.)  He had to miss two 
days of work in the last year.  (Transcript, p 6.)  Driving 
causes headaches and pain.  (Transcript, p 8.)  He has 
trouble sleeping at night.  (Transcript, p 14).  

The Veteran's first report of neck pain was in an August 2002 
service treatment record.  The Veteran was following up after 
a chiropractor visit and reported that he had a history of 
back and neck pain that had not resolved.  

In a September 2002 service treatment record, the Veteran 
complained of chronic, intermittent back pain for 15 years 
with involvement of the neck for two years.  Neck pain was 
worsened by neck flexion and alleviated by heat and ice.  He 
saw a chiropractor who suggested the Veteran see an 
orthopedist regarding his right arm tingling and numbness.  
Upon physical evaluation, the Veteran's neck showed decreased 
range of motion, burning, and tenderness to palpation.  The 
record contains a notation of diagnostic tests of the 
cervical spine.  The notation states "lordosis, anterior 
spurs, disk height normal."  The assessment for neck pain 
was that it was muscular in origin, secondary to multiple 
traumas and cervical spine degenerative joint disease.  
Follow up MRIs were planned.  A September 2002 cervical spine 
radiology report showed degenerative joint disease of the 
cervical spine.  

A November 2002 service treatment follow up showed the 
Veteran still complained of neck pain and burning.  He had an 
intermittent burning sensation from down his right arm to his 
elbow and fingers.  An X-ray showed cervical spine 
degenerative joint disease.  An MRI of the neck showed C4-5 
mild to moderate stenosis at multiple levels (mostly C3-4, 
C5-6).  No chord impingement or herniation was found.  
Physical examination revealed that the neck had positive 
tenderness over para-spinal muscles C3-C7.  Right and left 
upper extremities were 5/5 for all motor muscle groups.  No 
sensory deficits were found.  The assessment was a 
paracervical spasm.  

In a July 2005 private chiropractic record, the Veteran 
reported mild neck pain and stated that he can look after 
himself, lift weights, drive, and read but that these 
activities cause pain.  He reported headaches, difficulty 
concentrating, not being able to do usual work or 
recreational activities, and having disturbed sleep.  A 
January 2006 VA primary care note states that the Veteran 
complained of neck pain and upper extremity weakness.  
Neurological testing was normal.  A March 2006 VA radiology 
report shows no fracture or dislocation or destructive bone 
changes.  Minimal arthritis was found.  In a July 2006 
chiropractic record, the Veteran complained of neck pain 
since a 1988 accident.  Extension, lateral flexion, and 
rotation were decreased.  The private chiropractor's summary 
treatment page (from August 2002 to August 2005) shows the 
Veteran continuously reported neck pain.  

The Veteran was given a VA spine examination in March 2006.  
The claims file was reviewed.  The Veteran stated that his 
problems with his neck started in 1995.  He could not 
remember a direct injury to the neck.  The examiner reviewed 
an MRI and noted degenerative changes.  He was taking pain 
relievers, anti-inflammatories, and muscle relaxers.  The 
Veteran complained of current "nagging" and aching neck 
pain as well as stiffness.  

No fatigue, weakness or lack of endurance was found.  The 
location of the pain was at the C5-6 level with no radiation 
of pain into upper extremities.  The Veteran did not use any 
type of a neck brace.  The Veteran had no restriction from 
employment; he worked as a laborer at a pottery factory.  His 
neck bothered him at the end of the day from looking down.  

The examiner measured range of motion and physically examined 
the Veteran.  The examiner found normal cervical curvature 
and no ankylosis.  Point tenderness at C4-6 with range of 
motion was noted as was tightness of the upper trapezius 
muscle.  Range of motion was as follows (all measurements had 
pain at the end of extremes):  

Forward flexion
0 to 45 Degrees
Extension
0 to 45 Degrees
Right lateral 
flexion
0 to 45 Degrees
Left lateral 
flexion
0 to 45 Degrees
Right lateral 
rotation
0 to 80 Degrees
Left lateral 
rotation
0 to 80 Degrees

Grip strength, deep tendon reflexes and muscle strength 
against resistance were normal.  Testing for pain, weakness, 
fatigability, and incoordination of the cervical spine showed 
no change.  No flare-ups were noted; neck pain was simply 
chronic.  X-rays showed minimal arthritis.  

At his general VA examination in April 2006, the Veteran gave 
a history of arthritis in the cervical spine and stated he 
had a prescription for muscle spasms in his neck.  

The Veteran went to another VA spine examination in May 2007.  
An MRI showed degenerative disc disease and stenosis; other 
documentation showed cervical strain and some arthritis.  The 
Veteran reported neck pain in 1997 and stated that it had 
worsened over time.  He complained of neck, shoulder, and arm 
pain as well as soreness, tenderness, and headaches.  There 
was no reported pain radiating into his hands, numbness, or 
tingling.  Repetitive use bothers his neck.  The pain 
sometimes radiates into his right arm.  He states he ordered 
a soft collar for his neck.  The Veteran reported having 
trouble working at his job in pottery plus working on his 
farm; he had to miss time from work due to his neck.  Range 
of motion was measure as follows (pain was measured 
throughout and worse at the extremes): 

Forward flexion
0 to 35 Degrees
Extension
0 to 35 Degrees
Right lateral 
flexion
0 to 35 Degrees
Left lateral 
flexion
0 to 35 Degrees
Right lateral 
rotation
0 to 50 Degrees
Left lateral 
rotation
0 to 65 Degrees

Although increased symptoms were reported with repetitive 
use, no decreased range of motion was found at the 
examination.  

The Veteran reported flare-ups that he claims caused 
headaches and arm pain.  He had pain with motion, some muscle 
spasm and tenderness over the cervical spine.  The 
sensorimotor examination was normal.  The Veteran suffered no 
incapacitating episodes in the past year.  

Based on the evidence in the file, the Board finds that a 
higher evaluation for cervical strain with arthritis, 
currently evaluated as 10 percent disabling, is not 
warranted.  There was no evidence showing that the forward 
flexion of the cervical spine was greater than 15 degrees but 
not greater than 30 degrees.  There was no evidence showing 
that the combined range of motion of the cervical spine was 
less than 170 degrees.  It follows that no unfavorable 
ankylosis has been shown.  The requirements for a higher 
rating under 38 C.F.R. § 4.124a, DC 5237 are not met.  

The Board has considered other avenues for an increase as 
well.  A separate evaluation for IVDS is not in order because 
there has been no diagnosis and no evidence shows prescribed 
bed rest by a physician.  An increase is also not available 
for arthritis.  Note 1 of DC 5003 states that the 
degenerative arthritis ratings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  The Veteran is already being evaluated under a rating 
based on limitation of motion, DC 5237.  The Veteran stated 
that he was told his headaches were related to his cervical 
strain, however, there is no record of this fact.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As for a separate evaluation for paralysis of the upper 
radicular group, the sensorimotor examination was normal at 
the March 2006 VA examination and in May 2007.  The Veteran 
reported radiation of pain into his right arm at the May 2007 
examination and at times while he was still in service.  It 
is notable that the Veteran is service-connected for 
tendonitis in his right arm.  A December 2001 service 
treatment record linked prior tingling and weakness to 
brachioradialis strain.  Evidence has consistently shown that 
the Veteran does not have peripheral nerve damage from his 
cervical strain.  A separate evaluation is not warranted.  

The Board has considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
evaluation.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As mentioned, 
functional loss due to pain must be supported by pathology 
and shown through objective observation.  Johnston v. Brown, 
10 Vet. App. at 84-85.  At the May 2007 examination, the 
Veteran reported pain and flare ups.  Considering these 
effects, there is still no probative evidence that the 
cervical strain with arthritis is to such a degree to warrant 
an increased rating.  There are insufficient objective 
findings of deformity; incoordination; atrophy; and 
inflammation or swelling on use.  See 38 C.F.R. § 4.45.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, 21 Vet. App. at 509-510.  However, 
the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  The 
Veteran has been given an initial increased rating of 
10 percent, effective the date of the receipt of his claim.  
He is not entitled to receive a staged rating beyond that 
increase.  

As for extraschedular consideration, there is no evidence 
that the Veteran's cervical strain with arthritis requires 
frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  The 
Veteran asserted at the Board hearing he had to miss work 
(Transcript, p 6) and stated at the May 2007 examination he 
had trouble working and tending to his farm.  No objective 
evidence was submitted regarding this issue.  Given these 
assertions regarding interference with his occupation, the 
Board does not find this to be a situation where "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  A referral for consideration of an 
extraschedular rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to an initial increased rating for cervical 
strain with arthritis, currently evaluated as 10 percent 
disabling, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


